Title: To George Washington from Timothy Pickering, 18 July 1799
From: Pickering, Timothy
To: Washington, George


(private) 
Sir,Philadelphia July 18, 1799.   
I am honoured with your letter of the 14th. La Fayette will not come to America as a minister: On the 13th instant I received a private letter from Mr Murray dated the 16th of April, inclosing one from Pichon, dated the 12th, written with Talleyrand’s privity, and indeed by his order. Pichon is eager to be the first to announce to Murray the message of the President nominating him to be the envoy to negociate with France: and expresses the “impatience with which Talleyrand waits for the letter in which he hopes Mr Murray will not delay to demand of him the passports for Paris.”
Mr Murray, apparently well pleased with the thing, says he shall write Pichon a polite answer; but wait instructions from his own government: and should he have occasion to write for passports, will address himself to Talleyrand alone.
Talleyrand also desired Pichon “to assure Mr Murray of the eagerness which he personally feels to see him at Paris.” and upon the whole, Pichon “affirms his persuasion, . . . from the point of view in which he (Murray) is known to Talleyrand, of the facility with which he will be listened to on the essential points.”
It is on this information, that I have said La Fayette will not come to the U. States as a minister: We have anticipated the wishes of the French Government, by nominating an Envoy—& these Envoys, to present themselves at the Luxemburg. Or if that Government should not wait the arrival of our Envoys, it will be because disasters press upon them too rapidly and too heavily to hazard any delay.

(Confidential) But whether envoys go or come, I expect no treaty—unless the French Government stands ready to do us compleat justice. We shall not again waive any of our rights, or postpone their claim and admission. This has been resolved. I am very respectfully, Sir, your most obt Servt

Timothy Pickering

